Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 31/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021,11/18/2021,1/24/2022considered by the examiner.

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a light emitting diode (LED) device comprising: a first sub-pixel comprising a first anode contact on a first mesa, the first mesa having a first mesa tunnel junction on a first mesa electroluminescent quantum well on a first mesa n-type layer on a substrate; a second sub-pixel comprising a second anode contact on a second mesa, the second mesa having a second mesa first photoluminescent quantum well and a second mesa second photoluminescent quantum well on a second mesa tunnel junction on a second mesa electroluminescent quantum well on a second mesa n-type layer on the substrate; a third sub-pixel comprising a third anode contact on a third mesa, the third mesa having a third mesa photoluminescent quantum well on a third mesa tunnel junction on a third mesa electroluminescent quantum well on a third mesa n-type layer on the substrate; a first trench separating the first sub-pixel and the second sub-pixel; a second trench separating the second sub-pixel and the third sub-pixel; and a dielectric layer formed over at least a portion of the first sub-pixel, the second sub-pixel, and the third sub-pixel.
“Also prior art neither teach nor suggust “a  light emitting diode (LED) device comprising: a first sub-pixel comprising a first cathode contact on a first mesa, the first mesa having first mesa electroluminescent quantum well on a first mesa tunnel junction on a on a first mesa n-type layer; a second sub-pixel comprising a second cathode contact on a second mesa, the second mesa having a second mesa first photoluminescent quantum well and a second mesa second photoluminescent quantum well on a second mesa electroluminescent quantum well on a second mesa tunnel junction on a second mesa n-type layer; a third sub-pixel comprising a third cathode contact on a third mesa, the third mesa having a third mesa photoluminescent quantum well on a third mesa electroluminescent quantum well on a third mesa tunnel junction on a third mesa n-type layer; a first trench separating the first sub-pixel and the second sub-pixel; a second trench separating the second sub-pixel and the third sub-pixel; and a dielectric layer formed over at least a portion of the first sub-pixel, the second sub-pixel, and the third sub-pixel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816